Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 26 December 2019 and 07 October 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 & 9-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bulatow (US Pat.Pub.2015/0108870).
Regarding claim 1, Bulatow teaches a method for producing a rotor having at least one laminated core 2 for an electrical machine, in which method at least one partial region of the rotor (i.e., interior region, hollow space) is provided with a plastic by injection molding (i.e., potting compound enters interior region under pressure; ¶[0078]), the method comprising: 
providing at least one disk (end winding cover) 5 which follows the laminated core 2 in an axial direction of the rotor (i.e., at first or second ends 13, 14) and by which the partial region is at least predominantly delimited in the axial direction of the rotor (¶[0068]-¶[0069]); and 
by way of the injection molding, injecting plastic into the partial region via at least one through opening 16, 17 in the disk 5 leading into the partial region (i.e., potting compound enters the interior of the rotor 1 under pressure and fills the existing hollow spaces; ¶[0078]; Fig.3).  

    PNG
    media_image1.png
    589
    524
    media_image1.png
    Greyscale


Regarding claim 9, the disk 5 forms a structural element of the rotor as produced. 
Regarding claim 10, Bulatow teaches a rotor for an electrical machine, comprising: 
at least one laminated core 2; 
at least one partial region (i.e., interior region, hollow space) in which the rotor is provided with a plastic by injection molding (i.e., potting compound enters interior region under pressure; ¶[0078]); and 
at least one disk (end winding cover) 5 which follows the laminated core 2 in an axial direction of the rotor (i.e., at first or second ends 13, 14), at least predominantly delimits the partial region in the axial direction of the rotor (¶[0068]-¶[0069]) 
and has at least one through opening 16, 17 which leads into the partial region and via which the plastic is injected into the partial region by the injection molding (i.e., potting compound enters the interior of the rotor 1 under pressure and fills the existing hollow spaces; ¶[0078]; Fig.3).  
Regarding claim 11, Bulatow teaches a motor vehicle comprising at least one electrical machine having the claimed rotor (¶[0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bulatow.  
Bulatow teaches a plurality of through openings 16, 17 in respective disks 5 but does not specifically teaches the disk delimits over 75 per cent of the partial region in the axial direction of the rotor. 
However, this would have been obvious before the effective filing date as a matter of design choice since it has been held that where the general conditions of a claim are disclosed---in this case, the size of Bulatow’s through openings 16, 17 is such that the partial region formed by the hollow space filled with potting is ‘predominately delimited’ (i.e., the cross-sectional area of the disk 5 when viewed from the axial end covers most of the potting filling the hollow space, Fig.3)---discovering the optimum or workable ranges (i.e., a range of over 75% of the area) involves ordinary skill.  In re Aller, 105 USPQ 233.   

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record does not further teach the claimed method wherein “at least one sealing element for sealing the partial region is arranged between the disk and the laminated core in the axial direction of the rotor” (claim 2). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832